Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-6, 13 and 14 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 4-14, drawn to composite particles at least partially coated with a fine cellulose, to a dry powder thereof, and to a composition thereof in the reply filed on December 15, 2020 is acknowledged.
Applicant’s election without traverse of the species of particle containing at least one type of biodegradable compound / polymer such as polycaprolactone reading on claims 1-6 and 13-16 is acknowledged.
Claims 2, 3, 7-12, 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 4-6, 13 and 14 as filed on September 2, 2020 are pending and under consideration to the extent of the elected species, e.g., the particle comprises a biodegradable compound / polymer such as polycaprolactone.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2020 was considered.

Claim Objections
Claims 1, 5 and 6 are objected to because of the following informalities: 
Claim 1:  “a surface” should recite “the surface” and “being inseparable” should recite “are inseparable”.  
Claim 1:  because the claim recites two particles, the first particle being an uncoated / core particle and the second particle being the coated / composite particle, the first clause reciting “a particle” should recite for example “a core particle” and the final clause reciting “wherein the particle” should recite for example “the composite particle” or some variation thereof supported by the as-filed specification to improve the clarity of the claim.  
 Claim 5:  “and provided on a surface” should recite “[[and]] provided on the surface”.
Claim 6:  “a crystal surface” should presumably recite “the crystal surface”.
Appropriate correction is required.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 4-6, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the biodegradable compound.  There is insufficient antecedent basis for this limitation in the claim because the antecedent recites “at least one type of biodegradable compound” and it is unclear whether one, more than one, or all of the least one types are referenced by the term.  Claim 4 is included in this rejection because it depends from claim 1. 
	Claim 4 recites a percentage without providing a basis for the determination thereof, e.g., by weight, and the specification does not remedy the ambiguity (e.g., paragraph [0061]).
	Claim 5 recites the polymer particle.  There is insufficient antecedent basis for this limitation in the claim because the antecedent recites “at least one type of polymer particle” and it is unclear whether one, more than one, or all of the least one types are referenced by the term.  Claims 5, 13 and 14 is included in this rejection because they depend from claim 5.  Claim 13 is also included in this rejection because it recites the ambiguous term “the polymer particle”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamada et al. (US 6,117,474, published September 12, 2000).
Regarding claim 1
	Kamada teach an aqueous suspension of a fine cellulose and a water-insoluble calcium material (biodegradable) which have been subjected to a wet co-grinding treatment (implies particles); and a water-dispersible dry composition thereof (title; abstract; column 3, lines 34-46; column 6, lines 35-42).  The water-insoluble calcium associates with the fine cellulose (inseparable) (column 3, lines 16-33; column 5, lines 28-45).  
Regarding claim 4
	Kamada teach drying the suspension; the upper limit of the water content after dying is preferably 15% or less (column 6, line 62 through column 7, line 10).  The dried product may be pulverized into a fine powder (column 7, lines 11-17).

Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. “Nanoemulsions and Nanolatexes Stabilized by Hydrophobically Functionalized Cellulose Nanocrystals,” Macromolecules 50:6032-6042, 2017.
Regarding claims 5 and 6
	Zhang teach carboxylic acid (anionic functional group) cellulose nanocrystals (fine cellulose as defined in paragraph [0051] of the as-filed specification) to stabilize styrene dispersed in a Pickering emulsion (title; abstract; Figure 2).  The emulsion was converted into a latex (polymer particle); the cellulose nanocrystals are present on the surface of the polystyrene particles (page 6040, “Nanolatexes via Polymerization of the Oil Phase”; Figure 7).  
as defined in paragraph [0054] of the as-filed specification) from the polystyrene.
Regarding the recitation of a skin application composition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, Zhang teach the stabilized latexes to have application in cosmetics (abstract).

Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. “Study of Pickering emulsion stabilized by sulfonated cellulose nanowhiskers extracted from sisal fiber,” Colloid and Polymer Science 293:963-974, 2015.
Regarding claims 5 and 6
Liu teach poly(methyl methacrylate) (PMMA) / sulfonated (anionic functional group) cellulose nanowhisker (CNW) (fine cellulose as defined in paragraph [0051] of the as-filed specification) composite microspheres fabricated by solvent volatilization of a Pickering emulsion; microscopy confirmed the CNWs adsorbed on the surface of the PMMA particles (title; abstract; page 965, “Preparation of PMMA@SCNW composite microspheres”; page 972, Figure 11).  
Because the composite microspheres of Liu are made by the same process as disclosed in the as-filed specification (e.g., paragraph [0053] and Figure 1), the CNW is necessarily bound to and inseparable (as defined in paragraph [0054] of the as-filed specification) from the PMMA.
structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, Liu teach the composite microsphere to have application in cosmetics (abstract).

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

Claims 1, 4-6, 13 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. “Study of Pickering emulsion stabilized by sulfonated cellulose nanowhiskers extracted from sisal fiber,” Colloid and Polymer Science 293:963-974, 2015 in view of Okada et al. “Solvent-free formation of hydroxyapatite coated biodegradable particles via nanoparticle-stabilized emulsion route,” Applied Surface Science 262:39-44, 2012.
	The teachings of Liu have been described supra with regard to the anticipation of claims 5 and 6.  Claims 5 and 6 are therefore also obvious over Liu.
	Liu further teach the composite microsphere to have application in food, cosmetics, drug delivery, and biological tissue engineering (abstract).  The composite microspheres were purified and dried overnight in a vacuum (page 965, “Preparation of PMMA@SCNW composite microspheres”; page 972, “PMMA@CNW composite microspheres”; Figure 11), as required by instant claim 4.  Drug or active materials can be encapsulated into the PMMA@CNWs or other polymer@CNW composite microspheres (page 972).  
	Liu do not teach the polymer is biodegradable as required by claim 13.
	Liu do not teach the biodegradable polymer is polycaprolactone as required by claim 14.
	Liu do not teach the particle contains at least one type of biodegradable compound as required by claim 1.
These deficiencies are made up for in the teachings of Okada.
	Okada teach hydroxyapatite (HAp) nanoparticle-coated biodegradable polymer particles fabricated from an emulsion; the polymer may comprise poly(-caprolactone) (PCL) (title; as required by instant claims 1, 13 and 14.  There are strong needs for the synthesis of biodegradable polymers in the form of microspheres because they have applications such as carriers for controlled drug delivery systems and for tissue engineering (page 39, “Introduction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute polymers such as poly(-caprolactone) as taught by Okada for the polymer of the composite microsphere of Liu because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One of ordinary skill in the art would have been motivated to make the substitution because Okada teach there are strong needs for the synthesis of biodegradable polymers such as poly(-caprolactone) in the form of microspheres because they have applications for drug delivery and for tissue engineering and the composite microspheres of Liu have applications in drug delivery and in tissue engineering.  

Double Patenting:  Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 5 and 6 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of copending Application No. 16/915,364 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting:  Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 1, 4-6, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 15-21 and 25 of copending Application No. 16/915,364 in view of Okada et al. “Solvent-free formation of hydroxyapatite coated biodegradable particles via nanoparticle-stabilized emulsion route,” Applied Surface Science 262:39-44, 2012.
	The instant claims are drawn to a composite particle comprising a biodegradable / polymer / polycaprolactone core inseparably coated with fine cellulose.  The particles may be a dry powder.  The fine cellulose may comprise an anionic functional group.
	The conflicting claims are drawn to a composite particle comprising a polymer / thermoplastic core inseparably coated with fine cellulose.  The fine cellulose may comprise an anionic functional group.  The particles may be a dry powder.  
	The copending claims differ with respect to the recitation of a biodegradable / polycaprolactone core, however, this difference is obvious in view of Okada because Okada disclose there are strong needs for particles comprising biodegradable polymers such poly(-caprolactone) as elaborated supra.
	The instant claims are therefore an obvious variant of the conflicting, copending claims in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Cao et al. (CN 107129585, as evidenced by the Google translation) teach Pickering emulsion stabilized polymer / polycaprolactone particles (title; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633